Name: Commission Regulation (EC) No 2260/2001 of 21 November 2001 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2260Commission Regulation (EC) No 2260/2001 of 21 November 2001 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector Official Journal L 305 , 22/11/2001 P. 0011 - 0012Commission Regulation (EC) No 2260/2001of 21 November 2001amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 3(2), Article 8(13) and Article 15 thereof,Whereas:(1) Commission Regulation (EC) No 1371/95(3), as last amended by Regulation (EC) No 2336/1999(4), lays down detailed rules for implementing the system of export licences in the egg sector.(2) The security rates fixed in Annex I must be adjusted to take account of recent amendments to refund amounts.(3) An error has been found in the product codes of the agricultural product nomenclature for export refunds indicated in Annex I. That Annex should therefore be corrected.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1371/95 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 133, 17.6.1995, p. 16.(4) OJ L 281, 4.11.1999, p. 16.ANNEX"ANNEX I>TABLE>"